This is a motion to open a highway through buildings or through yards or inclosures in the village of Port Jefferson, which highway the *908County Court ordered to be laid out on May 1, 1917. To obtain confirmation here, section 200 of the Highway Law* requires the town superintendent of highways to present the County Corut order “ with the certificate and proofs upon which it was granted, certified by such court.” As we have only the order, without the certificate of the town superintendent, or the report of the commission, the motion will stand over until November 5, 1917, so as to enable the town superintendent of highways to complete his motion papers. Present — Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ.

 Consol. Laws, chap. 25 (Laws of 1909, chap. 30), § 200, as amd. by Laws of 1911, chap. 624.—[Rep.